Deceased was a night taxicab operator in New York city. On September 15, 1933, at about ñve-thirty p. m., he left his employer’s place of business, with a cab, to engage in his regular occupation. No witness sworn saw him alive thereafter. About noon the next day the cab was found on Fifty-fourth street, near the East river. Five days later his body was found in the river at Fifty-ninth street. Two wallets, found in his pockets, contained no money. A ring which he had worn was missing. It was an unwitnessed accident. The Board applied the doctrine of Matter of Norris v. N. Y. C. R. R. Co. (246 N. Y. 307). Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.